Citation Nr: 0405405	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  01-01 672	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured T7 vertebrae, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to June 
1978.

These matters are returned to the Board of Veterans' Appeals 
(Board) initially on appeal from a January 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania that denied 
entitlement to an increased rating for the veteran's service-
connected thoracic spine disability and entitlement to a 
TDIU.  

In April 2002, the Board undertook additional development of 
the claims pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  In June 2003, the Board remanded these 
matters to the RO for further development.  By supplemental 
statement of the case issued in September 2003, the RO 
continued the denial of the claims; hence, they have been 
returned to the Board for further appellate consideration.

For the reasons set forth below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC).  


REMAND

A review of the claims file reveals that, although the RO 
conducted various development requests required by the 
Board's June 2003 Remand, all development was not conducted 
as directed.  In this regard, by way of the June 2003 Remand, 
the RO was to advise the veteran of changes in the rating 
criteria for the evaluation of intervertebral disc syndrome.  
Thereafter, the RO was directed to readjudicate the veteran's 
claims to include specific consideration of the former and 
revised criteria for evaluating intervertebral disc syndrome 
set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
By letter of July 2003, the RO advised the veteran of the 
changes to the rating criteria; however, there is no 
indication that the RO considered such rating criteria when 
it issued its September 2003 supplemental statement of the 
case.  Accordingly, these matters must be remanded to the RO 
for compliance with the Board's June 2003 Remand order. 

In this regard, the Board emphasizes that the Court has 
specifically mandated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. 268 (1998). The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  

Furthermore, since the RO last considered this matter in 
September 2003, effective September 26, 2003, there was a 
further revision to the criteria for evaluating disabilities 
of the spine.  See, 68 Fed. Reg. 166, 51454-51458 (August 27, 
2003).  As such, on remand, the RO should advise the veteran 
and his attorney of the revised rating criteria and afford 
them an additional opportunity to submit argument or evidence 
pertinent to the issues on appeal.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claims.

While the Board regrets that further remand of these matters 
will further delay an appellate decision, such remand is 
necessary to ensure compliance with all due process 
requirements.  




Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should provide the veteran 
with a copy of the revised criteria for 
rating disabilities of the spine, now 
located at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2003).  The veteran 
should be provided an additional 
opportunity to submit pertinent argument 
or evidence in support of his claims.  

2.  After completing the above-requested 
actions and additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
veteran's claims on a de novo basis, and 
in light of all pertinent evidence and 
legal authority.  

3.  If the benefits sought on appeal 
remain adverse to the appellant, the RO 
must furnish to the appellant and his 
attorney an appropriate supplemental 
statement of the case and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



